Citation Nr: 0416292	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-12 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an initial rating higher than 10 percent 
for an undiagnosed illness manifested by multiple joint 
arthralgia and diarrhea.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1987 to July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, regional office 
(RO).  In a decision of December 1997, the RO denied service 
connection for paranoid schizophrenia.  In a decision of May 
1999, the RO granted service connection for an undiagnosed 
illness manifested by multiple joint arthralgias and 
diarrhea, and assigned a 10 percent rating for the conditions 
at issue.  

A video-conference hearing was held before the undersigned 
Member of the Board in December 2003. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his or her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board's review of the claims file reveals that additional 
evidence exists which has not been obtained.  In this regard, 
the Board notes that a VA treatment record dated in July 1997 
reflects that the veteran reported that he had filed for 
disability benefits with the Social Security Administration.  
A subsequent VA record dated in March 1998 indicates that the 
veteran had started receiving such benefits.  A VA mental 
health examination report dated in July 1998 also reflects 
that the veteran receives disability benefits from the Social 
Security Administration.  The decision from the Social 
Security Administration has not been obtained for 
consideration.  The Board also notes that the veteran 
testified during the hearing held in December 2003 that 
additional pertinent treatment records are available at the 
VA clinic in Stockton.  Although records were obtained as 
recently as May 2003, the veteran's testimony is to the 
effect that even more recent records are available.  Finally, 
the Board notes that during a hearing held at the RO in July 
1999 the veteran testified as to having received treatment 
from a Dr. Barkman, Baukman or Barquette within a year after 
separation from service.  These records are not contained in 
the claims file and efforts to obtain such records should be 
accomplished.  

The Board also notes that a VA examination report dated in 
October 1997 contains a somewhat unclear opinion regarding 
the etiology of the veteran's psychiatric disorder.  In a 
claim for disability compensation, VA will provide medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  The examiner 
stated that "The veteran's general level of suspiciousness 
and anxiety may relate to a general sense of loss of control 
and helplessness he experienced in the Persian Gulf.  The 
symptoms of threatening behavior and apathy are as likely as 
not due to a mental illness.  The origin and onset of this is 
unclear."  The veteran's representative argues that this 
amounts to a medical opinion which supports the claim, but 
the Board concludes that the statement is ambiguous.  For 
this reason, the Board concludes that a VA examination would 
be useful for the purpose of obtaining fuller consideration 
of the question of whether any current psychiatric disability 
is related to service.  



Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain the 
veteran's treatment records associated 
with the treatment of the claimed 
disabilities.  The RO should contact the 
veteran and request that he supply the 
names and addresses of the health care 
providers.  For all records maintained by 
a federal department or agency, such as 
the recent VA treatment records from 
Stockton facility, the VA must continue 
its efforts until all records are 
obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Again, the VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should obtain a history from the veteran 
regarding onset of the psychiatric 
symptoms.  The examiner should offer an 
opinion as to the likelihood that any 
current psychiatric disorder is related 
to service.  

4.  The RO should review the additional 
evidence which is obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




